internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br4 plr-109915-00 date date distributing controlled sub sub sub sub sub 4a sub sub sub sub sub 8a sub sub sub sub sub 13a sub sub sub sub sub sub sub sub 20a sub sub sub sub sub sub sub sub 27a plr-109915-00 state a country a country b country c country d a b c d e f g h i j k business a business b shareholder a individual a individual b date a date b date c date d year e this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party verification of these facts and representations may be required as part of the audit process plr-109915-00 summary of facts publicly traded distributing is the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing conducts business a and business b through its subsidiaries shareholder a is the only distributing shareholder that owns more than five percent of distributing’s outstanding_stock distributing wholly owns sub sub sub and sub sub wholly owns sub sub sub sub sub sub sub sub and sub sub wholly owns sub sub and sub sub wholly owns sub sub owns all the stock of sub and a percent of sub a country a corporation sub owns the remaining b percent of sub and wholly owns sub a country b corporation sub wholly owns sub 20a a country b limited_company sub and sub both country b corporations sub 20a has elected to be disregarded as separate from sub under sec_301_7701-3 of the procedure and administration regulations sub wholly owns sub which owns c percent of sub a country c_corporation sub wholly owns sub a country d corporation which owns the remaining d percent of sub sub wholly owns sub a country c_corporation sub owns all of the limited_partnership interests in sub which is treated as a partnership under country c law sub 27a a country c_corporation is the designated general_partner of sub sub owns e percent of sub 27a and sub owns the remaining f percent of sub 27a sub 27a has no interest in the profits or losses of sub and is not entitled to receive any assets of sub upon liquidation before date a distributing wholly owned sub 4a before date b sub wholly owned sub 8a and before date c sub wholly owned sub 13a distributing sub sub sub sub sub and sub are holding_companies we have received financial information indicating that business a as conducted directly by each of sub sub sub sub through sub 20a and sub and business b as conducted directly by each of sub sub sub sub sub and sub has each had gross_income and operating_expenses representing the conduct of an active business during each of the past five years on date a sub 4a liquidated into distributing liquidation on date b sub 8a liquidated into sub liquidation and on date c sub 13a liquidated into sub liquidation on date d sub transferred foreign_currency to sub the foreign_currency transfer in year e sub entered into a gain_recognition_agreement gra under sec_1_367_a_-3t of the temporary income_tax regulations when it transferred all the stock of sub to sub business a and business b have markedly different business growth rates capital requirements cash_flow profiles and strategic goals and opportunities these differences have reduced managerial efficiency by creating tensions in important areas such as business growth strategies resource allocation capital structure and employee retention and compensation further because business a has expanded plr-109915-00 rapidly in recent years to represent an increasingly greater proportion of distributing’s total business distributing’s management and board_of directors have had to devote significantly more time and attention to business a and correspondingly less to business b to enable the management of each business to focus exclusively on the needs of its own operation distributing proposes to separate the two businesses in the following series of transactions the mergers i sub will merge into sub merger ii sub will merge into sub merger iii sub will merge into sub merger the country b restructuring iv sub will contribute the stock of sub to sub solely in exchange for sub stock and the assumption by sub of any related liabilities contribution v sub will distribute the stock of sub to sub distribution vi sub will distribute the stock of sub to distributing distribution the country c restructuring vii sub will distribute the stock of sub pro_rata to sub and sub distribution viii to fully separate sub which conducts business b from the business a operations sub will purchase the sub stock owned by sub less than five percent of the sub stock for an amount approximately equal to the stock’s fair_market_value the sub sale ix sub will distribute its c percent interest more than percent in sub to sub distribution x sub will distribute its c percent interest in sub to distributing distribution the u s restructuring plr-109915-00 xi sub or one or more of its controlled_subsidiaries will borrow g dollars under a new bank credit facility the new debt xii sub will use h dollars of the new debt proceeds to repay the existing indebtedness of its subsidiaries under several commercial term_loan facilities and i dollars of the new debt proceeds to repay existing intercompany debt owed by sub and its subsidiaries to distributing and its other subsidiaries the new debt proceeds remaining after satisfaction of the term_loan facilities and the intercompany debt j dollars will be distributed by sub to distributing the cash distribution distributing expects to use the proceeds of the cash distribution to repay part of its existing indebtedness under a revolving credit agreement with a third party lender xiii distributing will contribute the stock of sub and sub to newly formed domestic controlled solely in exchange for controlled stock and the assumption by controlled of any related liabilities contribution xiv distributing will contribute the sub stock to sub in a transaction intended to qualify under sec_351 of the internal_revenue_code xv sub will contribute the stock of sub sub and sub to sub in a transaction intended to qualify under sec_351 xvi sub will contribute the stock of sub sub sub and sub to sub in a transaction intended to qualify under sec_351 xvii distributing will distribute the controlled stock pro_rata to its shareholders distribution but will not issue fractional shares instead the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares xviii sub will merge with and into distributing the sub merger individual a an officer of distributing and chairman of its board_of directors and individual b an officer of distributing will serve as non-employee directors of controlled following the proposed transactions it is expected that the two individuals will at all times constitute a minority of controlled’s board_of directors and will at no time be involved in the operating aspects of business b distributing and controlled may for transitional purposes enter into certain customary ancillary agreements relating to transitional services data sharing tax sharing and indemnification insurance sharing employee_benefits real_estate intercompany information and the use of certain intellectual_property and intellectual information which agreements other than indemnification provisions would last for not plr-109915-00 more than three years following the proposed transactions collectively the transitional agreements representations merger distributing makes the following representations regarding merger 1a sub on the date of adoption of the plan for merging sub into sub merger plan and at all times until merger is completed will be the owner of at least percent of the single outstanding class of sub stock 1b no shares of sub stock will have been redeemed during the three years preceding the adoption of merger plan 1c merger will occur within a single taxable_year of sub 1d effective as of the date of merger the corporate existence of sub will cease under local law as of that date sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 1e sub will retain no assets following merger 1f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of adoption of merger plan 1g no assets of sub have been or will be disposed of by either sub or sub except for dispositions i in the ordinary course of business ii occurring more than three years before the adoption of merger plan and iii pursuant to merger 1h except for merger and distribution merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 1i before the adoption of merger plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before the adoption of merger plan plr-109915-00 1j sub will report all earned_income if any represented by assets that will be deemed distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 1k the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of merger plan and immediately before the time when merger occurs 1l there is no intercorporate debt existing between sub and sub other than k dollars owed by sub to sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of merger plan the k dollars of intercorporate debt owed by sub to sub was incurred in the ordinary course of business 1m sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 1n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to merger have been fully disclosed merger distributing makes the following representations regarding merger 1o sub on the date of adoption of the plan for merging sub into sub merger plan and at all times until merger is completed will be the owner of at least percent of the single outstanding class of sub stock 1p no shares of sub stock will have been redeemed during the three years preceding the adoption of merger plan 1q merger will occur within a single taxable_year of sub 1r effective as of the date of merger the corporate existence of sub will cease under local law as of that date sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 1s sub will retain no assets following merger 1t sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of merger plan 1u no assets of sub have been or will be disposed of by either sub or plr-109915-00 sub except for dispositions i in the ordinary course of business ii occurring more that three years before the adoption of merger plan and iii pursuant to the proposed transactions described above 1v except for distribution merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 1w before the adoption of merger plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before the adoption of merger plan 1x sub will report all earned_income if any represented by assets that will be deemed distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 1y the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of merger plan and immediately before the time when merger occurs 1z other than intercompany items incurred in the ordinary course of business there is no intercorporate debt existing between sub and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of merger plan 2a sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 2b all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to merger have been fully disclosed merger distributing makes the following representations regarding merger 2c sub on the date of the adoption of the plan for merging sub into sub merger plan and at all times until merger is completed will be the owner of at least percent of the single outstanding class of sub stock 2d no shares of sub stock will have been redeemed during the three years plr-109915-00 preceding the adoption of merger plan 2e merger will occur within a single taxable_year of sub 2f effective as of the date of merger the corporate existence of sub will cease under local law as of that date sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 2g sub will retain no assets following merger 2h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of merger plan 2i no assets of sub have been or will be disposed of by either sub or sub except for dispositions i in the ordinary course of business ii occurring more that three years before the adoption of merger plan and iii pursuant to the proposed transactions described above 2j merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 2k before the adoption of merger plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before the adoption of merger plan 2l sub will report all earned_income if any represented by assets that will be deemed distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2m the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of merger plan and immediately before the time when merger occurs 2n other than intercompany items incurred in the ordinary course of business there is no intercorporate debt existing between sub and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of the adoption of merger plan plr-109915-00 2o sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 2p all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to merger have been fully disclosed the country b restructuring contribution and distribution distributing makes the following representations regarding contribution and distribution 2q any indebtedness owed by sub to sub after distribution will not constitute stock_or_securities 2r no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub 2s the five years of financial information submitted on behalf of sub represents sub 20's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 2t the five years of financial information submitted on behalf of sub represents sub 21's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 2u following distribution sub and sub will each continue the active_conduct of its business independently and with its separate employees 2v distribution is carried out to facilitate distribution the corporate business_purpose for which is to enhance the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate business_purpose 2w there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after the transaction except in distribution 2x there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 plr-109915-00 2y there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except i in the ordinary course of business and ii in the proposed transactions described above however existing or newly formed subsidiaries of sub or sub or sub or sub itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 2z no liabilities will be assumed as determined under sec_357 by sub in connection with the proposed transaction 3a no intercorporate debt will exist between sub and sub at the time of after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 3b payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain payments to be made under the transitional agreements 3c no two parties to the transaction are investment companies as defined in sec_368 and iv 3d immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 3e distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of sub or sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of sub or sub 3f for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 3g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of stock entitled to vote or the total combined voting power of all classes of percent or more of the total value of shares of all classes of sub stock that was plr-109915-00 either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution the following representations are made regarding distribution 3h any indebtedness owed by sub to sub after distribution will not constitute stock_or_securities 3i no part of the consideration distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub 3j immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 3k immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 3l the five years of financial information submitted on behalf of sub sub sub which are all wholly owned subsidiaries of sub and together with sub will in the aggregate represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution and sub which is a wholly owned subsidiary of sub and will represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution represents their present respective operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted 3m the five years of financial information submitted on behalf of sub represents sub 20's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 3n following distribution sub through controlled_subsidiaries and sub will each continue the active_conduct of its business independently and with its separate employees plr-109915-00 3o distribution is carried out to facilitate distribution the corporate business_purpose for which is to enhance the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate business_purpose 3p there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after the transaction except in contribution and distribution 3q there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 3r there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except i in the ordinary course of business and ii in contribution and distribution however existing or newly formed subsidiaries of sub or sub or sub or sub itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 3s no intercorporate debt will exist between sub and sub at the time of or after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 3t payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain payments to be made under the transitional agreements 3u immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub sub which are all wholly owned subsidiaries of sub and together with sub will in the aggregate represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution and sub which is a wholly owned subsidiary of sub and will represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 3v immediately after distribution the gross assets of the business actively conducted as defined in sec_355 by sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets plr-109915-00 3w distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of sub or sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of sub or sub 3x for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 3y for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution the country c restructuring distribution distributing makes the following representations regarding distribution 3z any indebtedness owed by sub to sub after distribution will not constitute stock_or_securities 4a no part of the consideration distributed by sub will be received by sub or sub as a creditor employee or in any capacity other than that of a shareholder of sub 4b the five years of financial information submitted on behalf of sub represents sub 24's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 4c the five years of financial information submitted on behalf of sub represents sub 25's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 4d following distribution sub and sub will each continue the active plr-109915-00 conduct of its business independently and with its separate employees 4e distribution is carried out to facilitate distribution the corporate business_purpose for which is to enhance the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate business_purpose 4f there is no plan or intention by sub or sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after distribution except in i the sub sale ii distribution iii distribution and iv distribution 4g there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 4h there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except i in the ordinary course of business and ii in the proposed transactions described above however existing or newly formed subsidiaries of sub or sub or sub or sub itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 4i no intercorporate debt will exist between sub and sub at the time of or after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 4j payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain payments to be made under the transitional agreements 4kl immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 4m distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of sub or sub entitled to vote or stock possessing percent or plr-109915-00 more of the total value of all classes of stock of sub or sub 4n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 4o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution distributing makes the following representations regarding distribution 4p any indebtedness owed by sub to sub after distribution will not constitute stock_or_securities 4q no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub 4r the five years of financial information submitted on behalf of sub represents sub 16's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 4s the five years of financial information submitted on behalf of sub represents sub 24's present operation and there have been no substantial operational changes since the date of the last financial statements submitted 4t following distribution sub and sub will each continue the active_conduct of its business independently and with its separate employees 4u distribution is carried out to facilitate distribution the corporate business_purpose for which is to enhance the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate plr-109915-00 business_purpose 4v there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after distribution except in distribution and distribution 4w there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 4x there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except i in the ordinary course of business and ii in the proposed transactions described above however existing or newly formed subsidiaries of sub or sub or sub or sub itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 4y no intercorporate debt will exist between sub and sub at the time of or after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 4z payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain payments to be made under the transitional agreements 5ab immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 5c distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of sub or sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of sub or sub 5d for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-109915-00 5e for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution distributing makes the following representations regarding distribution 5f any indebtedness owed by sub to sub after distribution will not constitute stock_or_securities 5g no part of the consideration distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub 5h immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 5i immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 5j the five years of financial information submitted on behalf of sub sub sub which are all wholly owned subsidiaries of sub and together with sub will in the aggregate represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution and sub which is a wholly owned subsidiary of sub and will represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution represent their present respective operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted 5k the five years of financial information submitted on behalf of sub represents sub 24's present operation and there have been no substantial operational changes since the date of the last financial statements submitted plr-109915-00 5l following distribution sub through controlled_subsidiaries and sub will each continue the active_conduct of its business independently and with its separate employees 5m distribution is carried out to facilitate distribution the corporate business_purpose for which is to enhance the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate business_purpose 5n there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after the transaction except in contribution and distribution 5o there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 5p there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except i in the ordinary course of business and ii in contribution and distribution however existing or newly formed subsidiaries of sub or sub or sub or sub itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 5q no intercorporate debt will exist between sub and sub at the time of or after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 5r payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain payments to be made pursuant to the transitional agreements 5st immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub sub which are all wholly owned subsidiaries of sub and together with sub will in the aggregate represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution and sub which is a wholly owned subsidiary of sub and will represent at least percent of the fair_market_value of the gross assets of sub immediately after distribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets plr-109915-00 5u immediately after distribution the gross assets of the business actively conducted as defined in sec_355 by sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 5v distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of sub or sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of sub or sub 5w for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 5x for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution the u s restructuring distributing makes the following representations regarding the contributions described above in steps xiv xv and xvi 5y the contribution by distributing of the stock of sub to sub will qualify as a transaction described in sec_351 5z the contribution by sub of the stock of each of sub sub and sub to sub will qualify as a transaction described in sec_351 6a the contribution by sub of the stock of each of sub sub sub and sub to sub will qualify as a transaction described in sec_351 contribution and distribution distributing makes the following representations regarding contribution and distribution plr-109915-00 6b any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 6c no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 6d immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of sub sub and sub each of which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 6e immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub sub and sub each of which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 6f the five years of financial information submitted on behalf of sub sub sub sub and sub represents the present operations of each corporation and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted 6g immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of sub and sub each of which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 6h immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub sub sub and sub each of which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 6j the five years of financial information submitted on behalf of sub sub sub sub and sub represents the operations of each corporation and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted 6k following distribution distributing and controlled through controlled_subsidiaries will each continue the active_conduct of its business independently and with its separate employees plr-109915-00 6l distribution is carried out for the corporate business_purpose of enhancing the future success of each of business a and business b by resolving substantial problems that have evolved as a result of and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations distribution is motivated in whole or substantial part by this corporate business_purpose 6m there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution 6n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 6o there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business however existing or newly formed subsidiaries of distributing or controlled or distributing or controlled itself may seek to acquire related businesses and some of these acquisitions may be structured as mergers 6p no liabilities will be assumed as determined under sec_357 by controlled in connection with the proposed transaction 6q no intercorporate debt will exist between distributing and controlled at the time of or after distribution other than any indebtedness incurred in the ordinary course or for obligations resulting from the transitional agreements 6r immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before distribution to the extent required by applicable regulations sec_1_1502-19 6s payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain payments to be made pursuant to the transitional agreements plr-109915-00 6t no two parties to the transaction are investment companies as defined in sec_368 and iv 6u immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub sub sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 6v immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub sub sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets 6w distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled 6x for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 6y for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distributing or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 6z the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders will not exceed one percent of the total consideration that will be distributed in the proposed transaction the fractional share interests in controlled of distributing shareholders will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock plr-109915-00 international 7a each of sub sub sub sub sub and sub is a controlled_foreign_corporation under sec_957 each of sub 8a and sub 13a was a controlled_foreign_corporation under sec_957 before its liquidation 7b none of sub sub sub sub sub and sub has been or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period immediately preceding the date of any of distribution sec_1 through and none will be a united_states_real_property_holding_corporation immediately thereafter neither sub 8a nor sub 13a was a united_states_real_property_holding_corporation at any time during the five-year period immediately preceding the date of its liquidation 7c none of sub sub sub sub sub and sub has been or will be a passive_foreign_investment_company as defined in sec_1297 or a foreign_personal_holding_company as defined in sec_552 on the date immediately preceding any of distribution sec_1 through and none will be a passive_foreign_investment_company or a foreign_personal_holding_company immediately thereafter neither sub 8a nor sub 13a was a passive_foreign_investment_company or a foreign_personal_holding_company on the date immediately preceding its liquidation rulings merger based solely on the information submitted and the representations set forth above we rule as follows on merger for federal_income_tax purposes merger will be treated as a distribution by sub of all its assets to sub in complete_liquidation under sec_332 sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of the sub assets and liabilities in merger sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in merger sec_336 and sec_337 the basis of each sub asset in the hands of sub will equal the basis of that asset in the hands of sub immediately before merger sec_334 the holding_period of each sub asset received by sub will include the period during which sub held the asset sec_1223 sub will succeed to and take into account the items of sub described plr-109915-00 in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits of sub as of the date of merger sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of merger sec_381 merger based solely on the information submitted and the representations set forth above we rule as follows on merger for federal_income_tax purposes merger will be treated as a distribution by sub of all its assets to sub in complete_liquidation under sec_332 sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of the sub assets and liabilities in merger sec_332 a no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in merger sec_336 and sec_337 the basis of each sub asset in the hands of sub will equal the basis of that asset in the hands of sub immediately before merger sec_334 the holding_period of each sub asset received by sub will include the period during which sub held the asset sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits of sub as of the date of merger sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of merger sec_381 merger based solely on the information submitted and the representations set forth above we rule as follows on merger for federal_income_tax purposes merger will be treated as a distribution by sub of all its assets to sub in complete_liquidation under sec_332 sec_1_332-2 plr-109915-00 no gain_or_loss will be recognized by sub on its receipt of the sub assets and liabilities in merger sec_332 a no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in merger sec_336 and sec_337 the basis of each sub asset in the hands of sub will equal the basis of that asset in the hands of sub immediately before merger sec_334 the holding_period of each sub asset received by sub will include the period during which sub held the asset sec_1223 sub16 will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits of sub as of the date of merger sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of merger sec_381 the country b restructuring distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_361 and sec_357 no gain_or_loss will be recognized by sub on contribution sec_1032 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_361 the basis of the sub stock received by sub will equal the basis of that stock in the hands of sub immediately before contribution sec_362 plr-109915-00 the holding_period of the sub stock received by sub in contribution will include the period during which such stock was held by sub sec_1223 the holding_period for the sub stock received by sub in distribution will include the holding_period of the sub stock upon which the distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 the holding_period for the sub stock received by distributing in distribution will include the holding_period of the sub stock upon which the distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 the country c restructuring distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub or sub on distribution sec_355 the holding_period for the sub stock received by sub and sub in distribution will include the holding_period of the sub stock upon which the distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution plr-109915-00 no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on distribution sec_355 the holding_period for the sub stock received by sub in distribution will include the holding_period of the sub stock upon which the distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 the holding_period for the sub stock received by distributing in distribution will include the holding_period of the sub stock upon which the distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 the u s restructuring contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on distribution sec_355 plr-109915-00 no gain_or_loss will be recognized by distributing on distribution sec_361 the basis of the sub stock and the sub stock received by controlled will equal the basis of the stock in the hands of distributing immediately before contribution sec_362 the holding_period of the sub stock and the sub stock received by controlled will include the period during which the stock was held by distributing sec_1223 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after distribution will equal the aggregate basis of distributing stock held by the shareholder immediately before distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each shareholder in distribution will include the holding_period of the distributing stock upon which the distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the payment of cash if any in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of distribution and then had been sold by the holders accordingly a shareholder will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined in ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 the cash distribution the cash distribution will be a distribution under sec_301 international immediately following distribution the basis of the stock of sub in the hands of distributing will be the lesser_of the adjusted_basis of the sub stock in the hands of sub or the substituted_basis allocated to the sub stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b plr-109915-00 immediately following distribution distributing’s holding_period in the sub stock received in the sec_355 distribution will be the greater of the holding_period of the sub stock in the hands of sub or the holding_period of the sub stock in the hands of distributing immediately following distribution the basis of the stock of sub in the hands of sub will be the lesser_of the adjusted_basis of the sub stock in the hands of sub or the substituted_basis allocated to the sub stock in accordance with sec_1_358-2 sec_1248 notice immediately following distribution sub 2’s holding_period in the sub stock received in the sec_355 distribution will be the greater of the holding_period of the sub stock in the hands of sub or the holding_period of the sub stock in the hands of sub immediately following distribution the basis of the stock of sub in the hands of distributing will be the lesser_of the adjusted_basis of the sub stock in the hands of sub or the substituted_basis allocated to the sub stock in accordance with sec_1_358-2 sec_1248 notice immediately following distribution distributing’s holding_period in the sub stock received in the sec_355 distribution will be the greater of the holding_period of the sub stock in the hands of sub or the holding_period of the sub stock in the hands of distributing caveats we express no opinion about the tax treatment of the transactions under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning a the application of sec_304 or sec_367 to the sub sale b whether the contribution by distributing of sub stock to sub described above in step xiv qualifies under sec_351 c whether the contribution by sub of the stock of sub sub and sub to sub described in step xv qualifies under sec_351 d whether the contribution by sub of the stock of sub sub sub and sub to sub described in step xvi qualifies under sec_351 e the treatment of non-fair market_value payments described in steps 3b 3t 4j 4z 5r and 6s plr-109915-00 f the effect of distribution on the gra under sec_367 sec_1_367_a_-3t and sec_1_367_a_-3 g the classification of sub 20a and sub under sec_7701 and sec_301_7701-3 h the application of sec_367 and sec_1_367_a_-5t d to the foreign_currency transfer j the application of sec_367 and sec_1_367_b_-3 to liquidation liquidation or liquidation k the possible income inclusions and basis reductions that may occur because of the application of sec_1_367_b_-5 to the distributions designated_distribution and distribution l the sub merger procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions are consummated under the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
